Proceeding pursuant to CPLR article 78 to review a determination of the Administrative Appeals Board of the respondent New York State Department of Motor Vehicles dated April 28, 2009, confirming a determination of an administrative law judge, dated December 12, 2008, which, after a hearing, found that the petitioner had refused to submit to a chemical test in violation of Vehicle and Traffic Law § 1194, and revoked his driver’s license.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
A review of the record clearly demonstrates that the findings of the administrative law judge are supported by substantial evidence (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231-232 [1974]). The evidence adduced at the hearing demonstrated that the police had reasonable grounds to believe that the petitioner had been driving in violation of Vehicle and Traffic Law § 1192, that the police lawfully arrested the petitioner, that the police gave the petitioner sufficient warning of the consequences of refusing to submit to a chemical test, and that the petitioner refused to submit to the chemical test (see Vehicle and Traffic Law § 1194 [2] [c]; Matter of Liebel v Jackson, 261 AD2d 474 [1999]).
The petitioner’s remaining contention is not properly before this Court, as it was not raised at the administrative hearing (see Matter of Gonzalez v State Liq. Auth., 30 NY2d 108, 112 [1972]; Matter of Myles v Doar, 24 AD3d 677, 678 [2005]; Matter of Ambery v Board of Trustees of N.Y. City Fire Dept., Art. I-B Pension Fund, 298 AD2d 582 [2002]). Mastro, J.P., Eng, Leventhal and Roman, JJ., concur.